DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 7/1/22 has been entered.  Applicant cancelled claim 3.  Amended claims 1, 2 and 4-7 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

4.  Claims 1, 2 and 4-7 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 1, a newly added limitation states that for future electronic transactions, “the one or more restrictions at least define a time duration such that transactions must be within a time limit on any future authorization after authorizing the transaction device.”  However, it is unclear what this limitation requires.  For example, does the recited “time duration” for the one or more restrictions on the future transactions require that such future transactions must only be simply be initiated, or must they be completed, within a time limit?  It is unclear.  Therefore, the scope of the claim is indefinite.  The specification does not appear to shed light on an answer to this question. (See e.g., Spec. ¶ 045) 
Since claim 5 is substantially directed to subject matter of claim 1 and because of that it has the substantially same issue as claim 1, claim 5 is rejected for the grounds and rationale used to reject claim 1. 
	Since claims 2, 4, 6 and 7 include the respective limitations of claims 1 or 5 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 1 and 5. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

5.  Examiner’s Note:  Regarding claims 1, 2 and 4-7, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full reconsideration of relevant prior art for any potential application as a prior art rejection will be conducted when these claims recite subject matter that is not indefinite in scope, such that the full extent and clear scope of the claimed subject matter and claimed functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §112(b) rejection is overcome). (See e.g., MPEP §2173.06 II) 

Response to Arguments
8.  Applicant’s arguments filed 7/1/22 have been fully considered. 
In view of applicant’s claim amendments, the prior objection to certain claims is withdrawn. 
In view of the filed terminal disclaimer, the prior double-patenting rejection of certain claims is withdrawn. 
In view of the 112(b) rejection of all pending and amended claims noted above, and since no prior art rejection is being applied to the amended claims in this Office action because of the 112(b) rejection, applicant’s arguments (Amendment, Pgs. 14-17) regarding the previous prior art rejections of the previous non-amended claims are moot. 
Applicant’s arguments (Amendment, Pgs. 8-13) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are persuasive for the following reasons, and the 101 rejection is withdrawn.  Applicant points to various technical solutions recited by the independent claims, and thus all claims, regarding improving a user transaction device for being able to transact present and future transactions from a same device via a single authorization step, where those transactions have various use restrictions input by the user, and then, based on the fulfillment of various restrictions the transaction device is deauthorized and no further transaction would be allowed without further verification steps. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696